Citation Nr: 1738218	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the amount of $4,533.00 was properly created.

(The issues of whether new and material evidence has been received to reopen claims of service connection for headaches, hair loss, and a dental disorder are the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ORDER

The $4,533.00 overpayment of VA nonservice-connected pension benefits was properly created.


FINDINGS OF FACT

1.  The Veteran received nonservice-connected pension benefits from October 1, 2006, through May 31, 2007.

2.  The Veteran was at fault in the creation of the overpayment of pension benefits from October 1, 2006, to May 31, 2007, because he did not notify VA of his wife's monthly income. 


CONCLUSION OF LAW

An overpayment of VA nonservice-connected pension benefits in the amount of $4,533.00 was properly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 3.102, 3.277, 3.256 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active military service from March 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 decision of the VA Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Portland, Oregon. 

In September 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the September 2016 hearing, the Veteran raised the issue of whether an overpayment of education benefits was properly created.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


I.  VA's Duties to Notify and Assist

VA generally has a duty to notify a claimant regarding a claim for VA benefits and a duty to assist a claimant regarding a claim for VA benefits is notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary with respect to this matter, however as they are not applicable to overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).

II.  Analysis

VA law provides that basic entitlement to pension exists if a veteran of a period or periods of war (as defined in 38 C.F.R. § 3.3(a)) meets certain net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR), and is either age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1521(a) and (j), 5312; 38 C.F.R. §§ 3.3(a), 3.23(a).  Pension is not payable to a veteran whose annual income exceeds the rates set forth in 38 U.S.C. 1521.  38 C.F.R. § 3.252(b); but see 38 C.F.R. § 3.23 (providing, in pertinent part, that the MAPR specified in 38 U.S.C. § 1521 is subject to increase under 38 U.S.C. 5312). 

The MAPR for improved pension for veterans is set forth in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.21, 3.23(a).  The MAPR for veterans who are permanently and totally disabled is the amount specified in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C. § 5312.  38  C.F.R. § 3.23(a).  The maximum annual rates of improved pension shall be reduced by the amount of the countable annual income of the veteran, and the income of the veteran's spouse and child.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a), 3.23(a)(1), (b), (d)(1) and (d)(4) (2016). 

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by 12 to determine the monthly death pension benefit.  38 C.F.R. § 3.273(a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). 

The following is excluded from countable income for VA pension purposes: welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; unreimbursed medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272.

The MAPR for pension benefits with no dependents for calendar year 2006 was $10,579.00 effective December 1, 2005.  See https://www.benefits.va.gov/PENSION/rates_veteran_pen05.asp.  The five percent deductible threshold for medical expenses was $528.00.  For calendar year 2007, the MAPR was $10,929.00, effective December 1, 2006.  See https://www.benefits.va.gov/PENSION/rates_veteran_pen06.asp.  The five percent deductible threshold for medical expenses was $546.00.  For calendar year 2008, the MAPR was $11,181.00, effective December 1, 2007.  See https://www.benefits.va.gov/PENSION/rates_veteran_pen07.asp.  The five percent deductible threshold for medical expenses was $559.00.  For calendar year 2009, the MAPR was $11,830.00, effective December 1, 2008.  See https://www.benefits.va.gov/PENSION/rates_veteran_pen08.asp.   The five percent deductible threshold for medical expenses was $591.00.  

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b)(9), (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Board concludes that the competent, credible, and probative evidence establishes that the overpayment of VA nonservice-connected pension benefits in the amount of $4,533.00 was properly created.  In this case, the Veteran received additional VA pension benefits that he was not entitled to as a result of his family's income level.  

In a March 2005 rating decision, the Veteran was found entitled to a nonservice-connected pension.  However, a July 2005 letter informed the Veteran that his income exceeded the maximum annual disability pension limit.  

A VA Form 21-572, "Income-Net Worth and Employment Statement," received in September 2006 shows that the Veteran reported being married.  He reported that had not worked since 2004.  No income from either himself or his spouse was reported.  

A January 2007 letter shows that the Veteran was granted nonservice-connected pension benefits in the amount of $881.00 effective October 1, 2006, and $910.00 effective December 1, 2006.  The letter shows that the Veteran was being paid as a single veteran with no dependents.  It also shows that the decision was based on an income-net worth and employment statement submitted by the Veteran.  The letter notified the Veteran that it was his responsibility to notify VA if his income or the income of his dependents changed and if he and his spouse lived in the same household.  

The Veteran began receiving disability benefits from the Social Security Administration (SSA) in May 2007.  A July 2007 letter reveals that the Veteran's pension benefits were stopped effective June 1, 2007, as his income exceeded the allowable limit as a result of his SSA income.  It notified the Veteran that he had been overpaid as a result.  

A VA Form 21-572 received in June 2008 shows that the Veteran's only reported income was that from SSA.  He again reported no income from his wife.  

Income verification reports received in October 2008 shows that the Veteran reported no income except for SSA for himself in 2006, 2007, and 2008.  He reported part-time income for his wife that varied in amount for 2006, 2007, and 2008.  He also submitted a medical expense report that month detailing his expenses.  

In January 2009, the Veteran submitted additional income verification reports that included his wife's income in 2006, 2007, 2008, and projected 2009.  The Veteran also submitted a VA Form 21-688c, "Declaration of Status of Independents," detailing the information regarding his marriage to his wife.  

A March 2009 letter shows that the Veteran's disability pension award was amended based on his marriage, income, and medical expense information.  His award from October 1, 2006, was changed to $161.00.  The reasoning was that the Veteran's wife could not be added to his award because his marriage was not timely reported, but that her income must be counted.  His award from December 1, 2006, was $190.00.  This letter shows that the Veteran's pension was terminated from January 1, 2007, as his income exceeded the MAPR for a veteran with no dependents, and was reinstated February 1, 2009, when his income decreased as a result of his wife no longer working.  This letter discusses the amount of income counted from the Veteran and his wife, as well as his medical expenses from Medicare premiums from October 2006, December 2006, January 2007, and February 2009.  

In the November 2009 decision on appeal, the Veteran was notified of an overpayment created in the amount of $4,533.00.  The letter shows that such was created as a result of the actions taken as explained in March 2009.  The letter also notified the Veteran of an additional overpayment of $1,620.58 with a different department within the VA.

The Veteran has not reported that either his or his spouse's income or medical expenses were miscalculated.  At his hearing, the Veteran contested the overpayment as a result of education benefits received.  See September 2016 Hearing Transcript (T.) at 8-10.  

As discussed above, the Veteran was originally awarded monthly pension benefits of $881.00 effective October 1, 2006, and $910.00 effective December 1, 2006.  However, the Veteran failed to report his wife's income.  After her income was reported, as set forth above, the Veteran should only have been receiving $161.00 from October 1, 2006, and $190.00 from December 1, 2006.  

Additionally, the Veteran received benefits through May 2007.  As per the July 2007 letter, the Veteran's pension benefits were stopped effective June 1, 2007, as his income exceeded the allowable limit as a result of his SSA income.  However, after receiving information concerning the Veteran's wife's income, the March 2009 letter shows that the Veteran's total family income was over the MAPR limit effective January 1, 2007.  As such, his pension was terminated.  The Veteran had already previously received pension benefits through May 2007.  Consequently, the Veteran received additional benefits to which he was not entitled.  As discussed above, he received more monthly benefits beginning in October 2006 than he was entitled to receive; he also received pension benefits through May 2007 when he was only entitled to receive benefits through December 2006 due to his family's income.  

The Veteran submitted income information in September 2006, April 2008, and October 2008 that did not include his wife's income information.  The income information received in September 2006 and April 2008 reveals that the Veteran  specifically reported that his wife had zero income.  While the information received in October 2008 shows that he reported that his wife had income, not until January 2009 did the Veteran actually report his wife's income amounts dating back to 2006.  

In this case, the Veteran is solely at fault in the creation of the overpayment and resultant debt since he failed to disclose his family's complete income.  The January 2007 letter awarding the Veteran nonservice-connected pension benefits specifically notified him that it was his responsibility to notify VA if his income or the income of his dependents changed and if he and his spouse lived in the same household.  Where a veteran and his spouse are living together, the separate income of the spouse will be considered as the Veteran's income as provided in 38 C.F.R. § 3.262(b).  38 C.F.R. § 3.252(b) (2016).  The Veteran had notice that he was to report if he and his spouse lived in the same household as well as the income of all dependents.  Consequently, the Veteran's failure to correctly report his wife's income in a timely manner resulted in his nonservice-connected pension benefits being too high for his income level as well as receiving benefits during months when his income was over the limit and he was not entitled to benefits.  Therefore, as the Veteran was at fault, the overpayment is valid.

The Board acknowledges the Veteran's testimony regarding an overpayment due to education benefits.  As noted above, the Board is referring this issue to the AOJ for action.  For the Veteran's own reference, the Board observes that a review of the claims file shows that he received education benefits in 1978.  However, he evidently withdrew from all courses, resulting in an overpayment of $826.33.  This overpayment is separate from that created by the receipt of nonservice-connected pension benefits adjudicated herein.  

In light of the above, and as the Veteran has not presented any further bases for why the debt is not valid, the Board finds that it was properly created.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


